after the mediation, the district court properly did not order the issuance
                of an FMP certificate. Holt v. Reg'l Tr. Servs. Corp., 127 Nev. „ 266
                P.3d 602, 606 (2011). Appellants have appealed, contending that (1) the
                district court should have ordered respondents to produce the Pooling and
                Servicing Agreement (PSA) and scheduled an evidentiary hearing, and (2)
                the $2,500 sanction was insufficient even without production of the PSA. 1
                            Appellants' first argument lacks merit, as the district court
                factored respondents' nonproduction of the PSA or any equivalent
                document permitted under FMR 11(7)(c) (2013) into its sanctions analysis.
                Moreover, the district court was within its discretion when it declined to
                extend the judicial review process to allow appellants to provide
                supplemental briefing on why this otherwise permissible representation
                may give rise to a conflict of interest. See Edelstein, 128 Nev. at n.11,
                286 P.3d at 260 n.11 (recognizing that a loan servicer may represent a
                deed of trust beneficiary at mediation); FMR 21(2) (2013) (providing the
                district court with the discretion to determine the extent to which an
                evidentiary hearing is necessary).
                            Appellants' second argument likewise lacks merit. Not only
                was the $2,500 award consistent with the mediator's recommendation, 2


                      'Appellants also argue that it would not have been unconstitutional
                for the district court to modify appellants' loan as a sanction. Because
                nothing in the record suggests that the district court was considering such
                a sanction, we need not entertain this argument.

                      2 Moreover, appellants explicitly requested $2,500 in attorney fees
                "for work done on the mediation." While appellants argue on appeal that
                the district court should also have awarded fees in connection with
                pursuing the petition for judicial review, the arguments in their petition
                extended far beyond simply seeking to recoup attorney fees for the
                unsuccessful mediation. Thus, the district court was within its discretion
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 but appellants have failed to provide any explanation of why this award
                 did not comport with the relevant FMP-sanction factors.      See Positlas v.
                 HSBC Bank USA,        127 Nev. , 255 P.3d 1281, 1287 (2011)
                 (indicating that, in the FMP context, relevant considerations include
                 "whether the violations were intentional, the amount of prejudice to the
                 nonviolating party, and the violating party's willingness to mitigate any
                 harm by continuing meaningful negotiation"). Thus, we cannot conclude
                 that the district court abused its discretion by declining to impose greater
                 sanctions. Id. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                             Hardesty


                                                                  ‘4,14
                                                             Douglas
                                                                                           J.



                                                                                           J.



                 cc:   Hon. Lidia Stiglich, District Judge
                       Geoffrey Lynn Giles
                       Snell & Wilmer, LLP/Las Vegas
                       Washoe District Court Clerk

                 ...continued
                 in declining to award fees in connection with the judicial review process.
                 Pasillas v. HSBC Bank USA, 127 Nev. „ 255 P.3d 1281, 1287
                 (2011) (recognizing that the choice of sanctions in an FMP judicial review
                 proceeding is committed to the sound discretion of the district court).


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e